TYSON, Judge,
concurring with opinion.
I concur in the opinion in this cause as prepared by my brother, Judge Bowen. Additionally, I wish to point out that the failure to challenge the alleged corporate status in the trial court prevents this court from reviewing such matter on appeal. Jeter v. State, 339 So.2d 91 (Ala.Cr.App.), cert. denied 339 So.2d 95 (Ala.), and the authorities cited therein.
Moreover, in an indictment for robbery, ownership of the stolen property is properly laid in the party in possession, either as owner, or bailee or agent. It is not necessary that title be in the person robbed. Mays v. State, 335 So.2d 246 (Ala.Cr.App.), and authorities therein cited.